Title: To George Washington from Benjamin Tallmadge, 4 January 1783
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Greenfield Jany 4th 1783
                        
                        Since my Arrival in this Quarter with the Light Infantry of the Legion, I have endeavoured to take such
                            measures as I judged the most effectual to guard the Coast, & prevent the frequent & growing Intercourse
                            with Long Island. Several Boats returning from thence have already fallen into our hands, but from the smallness of our
                            Number compared with the extensive Coast on which this Trade is supported, it is but rational to suppose that we can
                            check it but in Part. In this Quarter I am persuaded we shall so far embarrass the business, that we shall finally put a
                            stop to it; but the Current will only be turned to another Course. I foresee but one mode by which we can give any
                            effectual Check to this growing Evil. If a number of boats would be attached to this Command, it would be very difficult
                            for the People to know where we should cruize or keep Guards, & of Course many of their Boats would fall into our
                            hands which would discourage, & possibly in a great measure Prevent it. My Idea would be to keep Guard boats
                            occasionally Cruizing between Stamford & this Post, & sometimes under Long Island—To effect this with the
                            greatest Certainty & the least Expence to the Public, I believe I could engage a few boats with a Number of
                            Oarsmen to be annexed to the Command, Provided they might draw Provision with the Detachment--As they will at all times
                            make a part of the operating force at this Place, it would be but reasonable that they should receive this Public supply;
                            & as they will be almost constantly on service, it will be highly necessary that there should be some regular
                            Channel from whence they may be furnished.
                        I am so deeply impressed with the importance of breaking up this intercourse, that I have written to the
                            Governors of this State & that of New York suggesting some Matters for their Consideration—Those Letters are
                            inclosed for Your Excellencys Perusal and if they should be judged improper to forward, Your Excellency will be Pleased to
                            surpress them. I am so fully convinced that the Commissioned Boats from this Shore are principally employed in this
                            Traffic, that I should conceive them the first Objects of Attention. It is impossible that such large supplies of
                            provision should be sent from this Shore to Long Island with rarely an instance of Capture from those Commissd Boats
                            (where the whole coast is lined with them) unless they connived at the Trade.
                        In Cantoning the Troops I have been obligd to Submit to a Dispersion which is not agreeable--The Civil
                            Authority of this Town have granted Billets on such Families as they judged could best accommodate the Troops, &
                            in this severe season unless a regular Supply of Wood could be obtained, the Troops cannot subsist but in Families—As soon
                            as the Season moderates I should wish to have them more compact. I am defered by the Civil Authority to inform Your
                            Excellency that they have taken measures to procure a temporary Supply of Wood for the Detachment, & to request
                            that the Quarter Master may be directed to make further Supplies.
                        Since writing the above, Your excellencys favor of the 26th ulto has been recd. The orders therein Contained
                            shall be immediately put in Execution.
                        I have recd no very late Accounts from N. York of importance to Communicate to Your Excellency. I have the
                            Honor to be, with the highest Respect & Esteem Sir, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                    